DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 30 September 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): New claim amendments have change the scope of the invention therefore requiring restriction by presentation because no claims are directed to the original invention.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of this time period may be granted under 37 CFR 1.136(a). However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.


Election/Restrictions
Newly submitted claims 1 and 8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Related inventions are distinct if the inventions, as claimed, are not connected in at least one design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and obvious) over the other (though they may each be unpatentable over the prior art). The originally claimed and presently claimed inventions as claimed:
do not overlap in scope. The originally claimed invention comprises retrieving business related data, analysis parameters and control commands and performing analytical functions and transformations on the retrieved data based on goals and needs specified by users; using the analysis results and transformations, along with supplemental data, to determine business planning and risk parameters; and using the determined business planning and risk parameters as inputs for a parameterized discrete event simulation to generate simulations which are used to automatically develop an operational plan meeting target goals with acceptable risk levels. The presently claimed invention comprises retrieving a single business venture candidate comprising multiple actions and input parameters representing different variants of the candidate, as well as supporting information for the candidate; performing multiple analyses on the candidate, where each analysis compares one or more of the actions with the supporting information, using input parameters which are modified to be different for each analysis, to assign a confidence level to each business action as a weighted calculation of the random variable distribution of the comparison of business actions and supporting information as impacted by the input parameters and to generate a result comprising a probability of success based in the assigned confidence level; and selecting the variant with the highest probability of success.
are not obvious variants, by the differences presented in (a).
have a materially different design, mode of operation, function or effect. The two inventions are used in materially different processes: analyzing business data based on goals and needs to determine planning and risk parameters which are used as inputs to a parameterized discrete event simulator to develop an operational plan which meets target goals and risk levels for the originally presented invention versus analyzing different variants of a business venture candidate by comparing business actions to determine a confidence level for each business action as a weighted calculation of the random variable distribution of the comparison of business actions which is used to generate a probability of success used to select a variant in the currently presented invention.
See MPEP 802.01(II) and 806.05(j) for “related but distinct” inventions.

Restriction for examination purposes as indicated is proper because the originally presented and currently presented inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
While the groupings are classified together, the groupings have a separate status in the art because the originally presented invention is directed towards developing an operational plan meeting targets goals and risk levels by analyzing business data and performing parameterized discrete event simulations on parameters determined by the analysis, and the currently presented invention is directed towards selecting a variant of a business venture candidate based on a probability of success determined by a confidence score assigned based on a weighted calculation of the random variable distribution of a comparison of business actions and supporting information as impacted by input parameters. These two fields are 
While the groupings are classified together, the groupings will require different fields of search because the originally presented invention comprises performing parameterized discrete event simulations using business data to develop an operational plan meeting targets goals and risk levels and the currently presented invention comprises selecting a given variant of a business venture candidate based on a generated probability of success by determining confidence levels for each business action as a weighted calculation of the random variable distribution of the comparison. These two purposes will require distinct search queries directed to different functions of the invention, despite being similarly classified. The originally presented invention is classified in the class of G06Q 10/0637 “Strategic Management or Analysis” for providing direction to a business by formulating a planned course of action based on business data, target goals and risk data. However, the currently presented invention would be classified in the class of G06Q 10/06375 “Prediction of Business Process Outcome or Impact Based on a Proposed Change” for determining the highest possibility of success of a business action from a given set of variants for a business candidate.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125